Citation Nr: 1341366	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.  

This case comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2011 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Chicago, Illinois.  The Veteran testified at a videoconference hearing at the Chicago RO before the undersigned Veterans Law Judge (hereinafter "VLJ") in June 2013.  A transcript has been associated with the file.  At the June 2013 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal, engaged in a colloquy as to the substantiation of the claim, and identified any outstanding evidence that needed to be obtained.  Overall, the hearing was legally sufficient and the duty to assist has been met.  No prejudice in the conduct of the hearing is shown or has been alleged.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The record clearly indicates that the Veteran is in receipt of Social Security Administration (hereinafter "SSA") disability benefits.  No SSA records appear within the claims file and no attempt has been made to obtain these records.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  In this case, these records may contain information regarding the nature, etiology and continuity of symptomatology of the Veteran's claimed cervical spine disability.  Thus, upon remand, the RO/AMC should make as many attempts as are necessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Moreover, the Board finds that a new VA examination and medical opinion must be obtained before the claim may be adjudicated.  The clinical record indicates that the Veteran's claim may be granted based on a secondary theory of entitlement.  Namely, the Veteran's lumbar spine and/or left leg disabilities may have caused or aggravated his cervical spine disability.  Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Robinson v. Peake, 21 Vet. App. 545, at 552; see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons v. Shinseki, 23 Vet. App. at 5.  Because the record is otherwise insufficient to allow the Board to make a fully informed determination, remand for VA examination and medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Douglas v. Shinseki, 23 Vet. App. at 26.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain the Veteran's complete SSA disability file, including any pertinent claim for benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2. After the above development has been accomplished to the extent possible, the RO/AMC must schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his current cervical spine degenerative joint disease.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

After reviewing the claims files, the examiner should provide an opinion as to the following questions: 

(a) Whether it is at least as likely as not (50 percent probability or more) that any diagnosed cervical spine disability had its onset during service, became manifest within one-year of his discharge from service, or is otherwise causally related to any event or circumstance of his active service?  In doing so, the March 2011/May 2011 VA examination and addendum and October 2009 private medical opinion from "Dr. Laura B. Shipley, D.C." should be discussed.   

(b) Without regard to the answer to question (a), whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability, is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include any left leg and/or lumbar spine disability; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include any left leg and/or lumbar spine disability.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions, involving causation and aggravation.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

For purposes of the opinion, the examiner should accept as fact that the Veteran is competent to report that he injured his neck during service and experienced neck pain since service, and should note that the Veteran is competent to report that he hit the truck with his motorcycle broadside and did not simply sideswipe the truck.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


